DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 7, 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the bristles" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Unclear which bristles the claim is referring to; the first bristles or the further bristles?
Claim 7 recites the limitation "extruded bristles" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the bundle accommodation" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the bristle accommodation region" in line 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the bundles" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Unclear what bundles the claim is referring to; bristle bundle or further bristle bundle?
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17, 21-22 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Kraemer (PGPub 20100223745).
Kraemer teaches an electrical household brush or hygiene brush device, in particular an electrical toothbrush, comprising: at least one brush head, which comprises a bristle accommodation region (figure 12) and a brush application region (123) with at least one first bristle end zone and at least one 5second bristle end zone, a plurality of bristle bundles, a plurality of further bristle bundles, wherein the bristle bundle is embodied by a plurality of bristles and a plurality of further bristles, 10wherein the further bristle bundle comprises only further bristles, wherein the bristle accommodation region comprises a plurality of bundle accommodations (tufts), wherein the bristle accommodation region further comprises a plurality of further bundle accommodations (tufts), 15wherein the bundle accommodations are arranged in the brush head, wherein the bristle bundles are fixated in the bundle accommodations, wherein the first bristle end zone and the second bristle end zone each implement a bristle and are respectively fixated in a bristle fixation zone via partially melting a plurality of bristle ends (paragraph 0049), 20wherein the bristle fixation zone is arranged at least partly in a bundle accommodation of the brush application region, wherein the second bristle end zone is implemented differing from the first bristle end zone, wherein the further bristle bundle has, relative to the bristle bundle, a different 25shape of the bundle accommodation.

    PNG
    media_image1.png
    376
    847
    media_image1.png
    Greyscale


	With regards to claim 21, the first bristle end zone is tapered.
	With regards to claim 22, the first bristle end zone is tapered, and the second bristle end zone has a constant cross section.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 4-7, 11-13, 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kraemer (‘745).
Kraemer teaches a household brush or hygiene brush device comprising: at least one brush head, which comprises a brush application region with at least 5one first bristle end zone and at least one second bristle end zone, a plurality of bristle bundles, a plurality of further bristle bundles, wherein the bristle bundle is embodied by a plurality of first bristles and a plurality of further bristles, 10wherein the further bristle bundle comprises only further bristles, wherein the first bristle end zone implements the first bristle and the second bristle end zone implements the further bristle, wherein the second bristle end zone is implemented differing from the first bristle end zone, 15wherein the bristle bundle comprises a first number of first bristles and comprises a second number of further bristles, wherein the first number is different from the second number (figure 9), wherein the first bristle end zone comprises a tapering region and the second bristle end zone has an at least substantially constant cross section. 

    PNG
    media_image1.png
    376
    847
    media_image1.png
    Greyscale

Kraemer teaches all the essential elements of the claimed invention however fails to teach that the 20first number is greater than the second number.   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the number of bristles so that the bristle bundle has more tapered bristles than non-tapered so that interdental cleaning would be increased.  
	With regards to claim 2, the bristles are injection-molded to the brush head (paragraph 0049).
	With regards to claim 4, a maximum diameter of the first bristle end zone differs from a maximum diameter of the second bristle end zone by at least 70%.  The first bristle end zone is tapered to a point, and thus it is clear that it differs at least 70% since the second bristle end zone is circular.  
	With regards to claim 5, the tapered region extends over at least 25% of the length of the bristle end zone (the first bristle end zone tapers over the whole length of the bristle).
	With regards to claim 6, this claim is a product by process claim.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
	With regards to claim 7, the bristles are made from polyamide (paragraph 0047).
	With regards to claim 11, the bristles are fixed to a carrier by anchor free tufting (paragraph 0049).
	With regards to claim 12, the brush head comprises a plurality of bristle accommodation regions, wherein the bristle accommodation regions comprise a plurality of bundle accommodations, wherein they are produced during injection molding (paragraph 0049).
	With regards to claim 13, the brush comprise a motor (paragraph 0055) however fails to teach that the motor drives with a velocity between 1000 and 30000 rpm.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motor so that it operates within the claimed velocity to optimize performance of the brush.  
	With regards to claim 15, the brush application region comprises at least one first region with a plurality of bristle bundles and at least one second region with a plurality of further bristle bundles, wherein the first region encompasses the second region at least partially (figure 17 shows a first shaded region on the outer perimeter which encompasses the inner region).  
With regards to claim 16, the brush application region comprises at least one first region with a plurality of bristle bundles and at least one second region with a plurality of further bristle bundles, wherein the first region forms a crown around the second region (figure 17, shows that the shaded region surrounds the inner regions as how a crown would surround a head).
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kraemer (‘745) in view of Xi (USPN 10743647).
Kraemer teaches all the essential elements of the claimed invention however fails to teach that the tapering region is a different color than the remaining part of the bristle.  Xi teaches a tapered bristle with a tip that is a different color (figure 6a; col. 9 lines 35-41).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kraemer so that the tips are a different color as taught by Xi to assist the user in knowing when the bristles are worn and need to be replaced.  
Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kraemer (‘745).
Kraemer teaches all the essential elements of the claimed invention however fails to teach how much surface area the bundle accommodations and bristle accommodations take up.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kraemer so that the bundle accommodations and bristle accommodations take up 40-100mm2, and 100-600mm2, respectively and so that the ratio of bundle to bristle accommodation is between 10-50%.  See MPEP 2144.04 IV regarding changes in size, specifically In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kraemer (‘745) in view of Papazian (WO 2018085484).
	Kraemer teaches all the essential elements of the claimed invention however fails to teach that the brush head oscillates thru a maximum rotation angle of 50 degrees.  Papazian teaches a motorized toothbrush with a head that has an oscillation angle at least 45 degrees.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Kraemer brush head so that it is capable of oscillating with a maximum angle of 50 degrees as taught by Papazian to optimize the cleaning performance of the brush.  It is well known that an oscillating brush head is capable of cleaning a user’s teeth better than a non-oscillating brush head.
Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kraemer (‘745).
Kraemer teaches all the essential elements of the claimed invention however fails to teach that the bristle bundle accommodations are crescent shaped, oval shaped or in concentric circles.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kraemer so that the bristles bundle accommodations are positioned in any shape, crescent, oval or concentric circles since it is well-known in the art to position the bristles in any shape on a brush head.  Different bristle positions has been known to aid in the cleaning of a user’s teeth.  
					Notes
While claim 1 and 17 are written technically correct, they are difficult to understand and interpret.  It is suggested, though not required, to attempt to clean up the language so that makes more sense to one of ordinary skill in the art.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAY LYNN KARLS whose telephone number is (571)272-1268. The examiner can normally be reached M-Th (6am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAY KARLS/Primary Examiner, Art Unit 3723